DETAILED ACTION
 
Response to Amendment
Claims 1, 2, 5, 6, and 8-14 are currently pending.  Claims 3, 4, and 7 are cancelled.  The amended claim 1 does not overcome the previously stated 103 rejections.  Therefore, upon further consideration, claims 1, 2, 5, 6, and 8-14 are rejected under the following new and previously stated 103 rejections.  This action is made FINAL as necessitated by the amendment.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/5/22 was filed after the mailing date of the Non-Final Rejection on 3/9/22.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-6, 8, 9, and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kitazawa et al (US 2003/0068554) in view of Nishimura et al (US 2015/0017550), Son et al (US 2016/0133939), Luo et al (US 2015/0107093), and further in view of Harada et al (US 2015/0180101).  
Regarding claims 1, 2, 4, 5, 8, 11, and 12, Kitazawa et al discloses a nickel-hydrogen storage battery (battery cell) comprising a positive electrode plate “4”, a negative electrode plate “6” and an alkaline electrolyte (electrolytic solution) are built in a cell case “7”, wherein the positive electrode plate is a single electrode plate “3” in which two active material-filled substrates “1” (unit electrodes) are laminated in a state of being in close contact with each other, and mutually adjacent active material-filled substrates are electrically connected through an active material paste (electrode mixture); wherein each of the active material-filled substrates comprises a metallic porous body (unit current collector); wherein in each of the active material-filled substrates, the active material paste containing an electrode active material is introduced into pores of the respective metallic porous body (unit current collector with a three-dimensional network structure); wherein the single electrode plate has a structure in which active material-filled substrates are laminated; wherein the metallic porous body is a metallic nonwoven fabric (conductive metal felt); wherein the pore diameter and thickness of the metallic porous body, and the amount of active material may be appropriately determined according to the amount of the active material required and the number of electrode plates to be laminated; wherein the alkaline electrolyte is introduced into open pores of the metallic porous body in the positive electrode plate ([0023],[0024],[0031]-[0036]).
However, Kitazawa et al does not expressly teach an electrode mixture layer having a thickness in a range of 10 µm to 100 µm, wherein an average thickness of the unit current collector with a three-dimensional network structure is in a range of 30 µm to 400 µm, wherein the metal felt is at least one selected from the group consisting of: aluminum, magnesium, iron, chromium, copper, stainless steel, or an alloy thereof (claim 1); an average diameter of pores in the unit current collector with a three-dimensional network structure that is in a range of 1 µm to 100 µm (claim 5); a thickness of the electrode that is in a range of 50 µm to 500 µm (claim 8).  
Nishimura et al discloses a three-dimensional network metal porous body (unit current collector) that has a pore diameter of 10 to 50 µm ([0058]) and a thickness that is 250 to 1200 µm, wherein the thickness can be set as appropriate depending on the use application of the secondary battery ([0068]), and a thickness of an electrode that is set to about 100 to 450 µm ([0124]); wherein the three-dimensional network metal porous body comprises a metal including aluminum, stainless steel, and copper ([0087]).  Examiner’s note:  although the thickness of the electrode mixture layer applied to the metal porous body is not specified in Nishimura, one of ordinary skill in the art would have been able to determine the thickness of the electrode mixture layer based upon the desired thickness of the unit current collector and the thickness of the electrode.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Kitazawa electrode plate to include an average thickness of the unit current collector with a three-dimensional network structure that is 250 µm; an average diameter of pores in the unit current collector with a three-dimensional network structure that is in a range of 10 to 50 µm; a thickness of an electrode mixture layer applied on an outer surface of one side of the unit current collector that is in a range of 10 µm to 100 µm; a thickness of the electrode that is in a range of 100 to 450 µm in order to reduce the internal resistance of the secondary battery, to reduce the producing cost of the battery, and to set the thickness of the unit current collector to be small in the case of a secondary battery for high output ([0024]),[0068]).  In addition, the invention as a whole would have been obvious to one of ordinary skill in the art at the time the invention was made because the disclosure of Nishimura et al indicates that aluminum, stainless steel, or copper is a suitable material for use as a current collector.  The selection of a known material based on its suitability for its intended use has generally been held to be prima facie obvious (MPEP §2144.07).  As such, it would be obvious to use aluminum, stainless steel, or copper.
Examiner’s note:  The Office takes the position that an electrode mixture layer that has a thickness greater than the pore size of the unit current collector necessarily results in a first portion of the electrode mixture that is introduced into pores of the unit current collector and a second portion of the electrode mixture that is not introduced into the pores.   
However, Kitazawa et al as modified by Nishimura et al does not expressly teach a conductive metal felt constituting metal fibers having an aspect ratio of 30 to 150 (claim 1).
Son et al discloses a metal fiber for use in an electrode for a rechargeable battery, wherein the metal fiber has a length of about 50 µm to about 20 mm and a diameter of about 0.5 µm to about 50 µm, wherein an example of the metal fiber has a length of 500 µm and a diameter of 5 µm which corresponds to an aspect ratio of 100 ([0036],[0073]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Kitazawa/Nishimura electrode plate to include a conductive metal felt constituting metal fibers having an aspect ratio of 100 in order to utilize metal fibers having excellent electrical conductivity ([0036]).  
However, Kitazawa et al as modified by Nishimura et al and Son et al does not expressly teach an electrode mixture having a viscosity within a range of 2,000 cP to 12,000 cP (claim 1).
Luo et al discloses a cathode slurry having a viscosity range between 2000 cP to 3000 cP ([0048]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Kitazawa/Nishimura/Son electrode plate to include an electrode mixture having a viscosity within a range of 2,000 cP to 3,000 cP in order to form a homogeneous mixture that facilitates forming a smooth and uniform coating on the collector ([0048]).
However, Kitazawa et al as modified by Nishimura et al, Son et al, and Luo et al does not expressly teach an electrode mixture on an outer surface of both sides of the respective unit current collector (claim 1).
Harada et al discloses a nickel slurry (electrode mixture) that was applied to both faces of a nickel plate (unit current collector) ([0013]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Kitazawa/Nishimura/Son/Luo electrode plate to include an electrode mixture on an outer surface of both sides of the respective unit current collector in order to utilize a conventional double sided electrode configuration which increases the overall capacity of the electrode plate.
Regarding claim 6, Kitazawa et al discloses a metallic porous body and an active material paste (electrode mixture) are mixed in the active material-filled substrate ([0027]).
    PNG
    media_image1.png
    3
    3
    media_image1.png
    Greyscale
  
Regarding claim 9, Kitazawa et al discloses the active material-filled substrates that are mutually bonded by a bonding agent (binder) in an active material paste (electrode mixture) ([0030]).   
Regarding claims 13 and 14, Kitazawa et al discloses a method of preparing the positive electrode plate comprising: (a) a process of preparing a metallic porous body and an active material paste (electrode slurry); (b) a process of coating the metallic porous body with the active material paste; (c) a process of drying the active material paste to form an electrode mixture layer; (d) a process of rolling the active material-filled substrates (unit electrodes), which inherently laminates the active material-filled substrates ([0031]).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kitazawa et al in view of Nishimura et al, Son et al, Luo et al, and Harada et al as applied to 1 above, and further in view of Kim et al (US 2014/0030605).  
However, Kitazawa et al as modified by Nishimura et al, Son et al, Luo et al, and Harada et al does not expressly teach a general current collector that is additionally interposed between the unit electrodes (claim 10).  
	Kim et al discloses a fiber layer “10L3” (general current collector) that is interposed between unit electrodes “10L1”+“20L1” and “10L2”+”20L2” ([0074] and Fig. 3D). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Kitazawa/Nishimura/Son/Luo/Harada electrode plate to include a general current collector that is additionally interposed between the unit electrodes in order to reduce the contact resistance between the current collector and the electrically active materials, thereby improving energy density of the battery ([0016]).

Claims 1, 2, 4-6, 8, 9, and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kitazawa et al (US 2003/0068554) in view of Nishimura et al (US 2015/0017550), Son et al (US 2016/0133939), Luo et al (US 2015/0107093), Harada et al (US 2015/0180101), and further in view of Yamada et al (US 5576121).  
Regarding claims 1, 2, 4, 5, 8, 11, and 12, Kitazawa et al discloses a nickel-hydrogen storage battery (battery cell) comprising a positive electrode plate “4”, a negative electrode plate “6” and an alkaline electrolyte (electrolytic solution) are built in a cell case “7”, wherein the positive electrode plate is a single electrode plate “3” in which two active material-filled substrates “1” (unit electrodes) are laminated in a state of being in close contact with each other, and mutually adjacent active material-filled substrates are electrically connected through an active material paste (electrode mixture); wherein each of the active material-filled substrates comprises a metallic porous body (unit current collector); wherein in each of the active material-filled substrates, the active material paste containing an electrode active material is introduced into pores of the respective metallic porous body (unit current collector with a three-dimensional network structure); wherein the single electrode plate has a structure in which active material-filled substrates are laminated; wherein the metallic porous body is a metallic nonwoven fabric (conductive metal felt); wherein the pore diameter and thickness of the metallic porous body, and the amount of active material may be appropriately determined according to the amount of the active material required and the number of electrode plates to be laminated; wherein the alkaline electrolyte is introduced into open pores of the metallic porous body in the positive electrode plate ([0023],[0024],[0031]-[0036]).
However, Kitazawa et al does not expressly teach an electrode mixture layer having a thickness in a range of 10 µm to 100 µm, wherein an average thickness of the unit current collector with a three-dimensional network structure is in a range of 30 µm to 400 µm, wherein the metal felt is at least one selected from the group consisting of: aluminum, magnesium, iron, chromium, copper, stainless steel, or an alloy thereof (claim 1); an average diameter of pores in the unit current collector with a three-dimensional network structure that is in a range of 1 µm to 100 µm (claim 5); a thickness of the electrode that is in a range of 50 µm to 500 µm (claim 8).  
Nishimura et al discloses a three-dimensional network metal porous body (unit current collector) that has a pore diameter of 10 to 50 µm ([0058]) and a thickness that is 250 to 1200 µm, wherein the thickness can be set as appropriate depending on the use application of the secondary battery ([0068]), and a thickness of an electrode that is set to about 100 to 450 µm ([0124]); wherein the three-dimensional network metal porous body comprises a metal including aluminum, stainless steel, and copper ([0087]).  Examiner’s note:  although the thickness of the electrode mixture layer applied to the metal porous body is not specified in Nishimura, one of ordinary skill in the art would have been able to determine the thickness of the electrode mixture layer based upon the desired thickness of the unit current collector and the thickness of the electrode.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Kitazawa electrode plate to include an average thickness of the unit current collector with a three-dimensional network structure that is 250 µm; an average diameter of pores in the unit current collector with a three-dimensional network structure that is in a range of 10 to 50 µm; a thickness of an electrode mixture layer applied on an outer surface of one side of the unit current collector that is in a range of 10 µm to 100 µm; a thickness of the electrode that is in a range of 100 to 450 µm in order to reduce the internal resistance of the secondary battery, to reduce the producing cost of the battery, and to set the thickness of the unit current collector to be small in the case of a secondary battery for high output ([0024]),[0068]).  In addition, the invention as a whole would have been obvious to one of ordinary skill in the art at the time the invention was made because the disclosure of Nishimura et al indicates that aluminum, stainless steel, or copper is a suitable material for use as a current collector.  The selection of a known material based on its suitability for its intended use has generally been held to be prima facie obvious (MPEP §2144.07).  As such, it would be obvious to use aluminum, stainless steel, or copper.
Examiner’s note:  The Office takes the position that an electrode mixture layer that has a thickness greater than the pore size of the unit current collector necessarily results in a first portion of the electrode mixture that is introduced into pores of the unit current collector and a second portion of the electrode mixture that is not introduced into the pores.   
However, Kitazawa et al as modified by Nishimura et al does not expressly teach a conductive metal felt constituting metal fibers having an aspect ratio of 30 to 150 (claim 1).
Son et al discloses a metal fiber for use in an electrode for a rechargeable battery, wherein the metal fiber has a length of about 50 µm to about 20 mm and a diameter of about 0.5 µm to about 50 µm, wherein an example of the metal fiber has a length of 500 µm and a diameter of 5 µm which corresponds to an aspect ratio of 100 ([0036],[0073]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Kitazawa/Nishimura electrode plate to include a conductive metal felt constituting metal fibers having an aspect ratio of 100 in order to utilize metal fibers having excellent electrical conductivity ([0036]).  
However, Kitazawa et al as modified by Nishimura et al and Son et al does not expressly teach an electrode mixture having a viscosity within a range of 2,000 cP to 12,000 cP (claim 1).
Luo et al discloses a cathode slurry having a viscosity range between 2000 cP to 3000 cP ([0048]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Kitazawa/Nishimura/Son electrode plate to include an electrode mixture having a viscosity within a range of 2,000 cP to 3,000 cP in order to form a homogeneous mixture that facilitates forming a smooth and uniform coating on the collector ([0048]).
However, Kitazawa et al as modified by Nishimura et al, Son et al, and Luo et al does not expressly teach an electrode mixture on an outer surface of both sides of the respective unit current collector (claim 1).
Harada et al discloses a nickel slurry (electrode mixture) that was applied to both faces of a nickel plate (unit current collector) ([0013]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Kitazawa/Nishimura/Son/Luo electrode plate to include an electrode mixture on an outer surface of both sides of the respective unit current collector in order to utilize a conventional double sided electrode configuration which increases the overall capacity of the electrode plate.
However, Kitazawa et al as modified by Nishimura et al, Son et al, Luo et al, and Harada et al does not expressly teach a metal felt that is at least one selected from the group consisting of iron and chromium (claim 1).
Yamada et al discloses a metal to be used for the current collector including iron and chromium (col. 7, lines 29-40).
Therefore, the invention as a whole would have been obvious to one of ordinary skill in the art at the time the invention was made because the disclosure of Yamada et al indicates that iron or chromium is a suitable material for use as a current collector.  The selection of a known material based on its suitability for its intended use has generally been held to be prima facie obvious (MPEP §2144.07).  As such, it would be obvious to use iron or chromium. 
Regarding claim 6, Kitazawa et al discloses a metallic porous body and an active material paste (electrode mixture) are mixed in the active material-filled substrate ([0027]).
    PNG
    media_image1.png
    3
    3
    media_image1.png
    Greyscale
  
Regarding claim 9, Kitazawa et al discloses the active material-filled substrates that are mutually bonded by a bonding agent (binder) in an active material paste (electrode mixture) ([0030]).   
Regarding claims 13 and 14, Kitazawa et al discloses a method of preparing the positive electrode plate comprising: (a) a process of preparing a metallic porous body and an active material paste (electrode slurry); (b) a process of coating the metallic porous body with the active material paste; (c) a process of drying the active material paste to form an electrode mixture layer; (d) a process of rolling the active material-filled substrates (unit electrodes), which inherently laminates the active material-filled substrates ([0031]).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kitazawa et al in view of Nishimura et al, Son et al, Luo et al, Harada et al, and Yamada et al as applied to 1 above, and further in view of Kim et al (US 2014/0030605).  
However, Kitazawa et al as modified by Nishimura et al, Son et al, Luo et al, Harada et al, and Yamada et al does not expressly teach a general current collector that is additionally interposed between the unit electrodes (claim 10).  
	Kim et al discloses a fiber layer “10L3” (general current collector) that is interposed between unit electrodes “10L1”+“20L1” and “10L2”+”20L2” ([0074] and Fig. 3D). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Kitazawa/Nishimura/Son/Luo/Harada/ Yamada electrode plate to include a general current collector that is additionally interposed between the unit electrodes in order to reduce the contact resistance between the current collector and the electrically active materials, thereby improving energy density of the battery ([0016]).

Response to Arguments
Applicant's arguments filed 6/8/22 have been fully considered but they are not persuasive. 
The Applicant argues that “the Kitazawa reference and the Nishimura reference do not teach the material-limiting technical characteristics of metal felt. Kitazawa discloses that metallic nickel is used for the metallic porous body (see Kitazawa at paragraph [0023]). Nishimura discloses that a metal porous body is manufactured by conducting conductive treatment and formation of metal coating on the surface of a “polymer” nonwoven fabric.  The metal fibers in Son are not used in the current collector of Son. Rather, they are used in an electrode active material layer.  Luo does not teach a slurry used in a fabric current collector.  Rather, the slurry of Luo appears to be applied to a conventional foil current collector.  Although Harada mentions filling pores in a current collector, nothing mentions a current collector having an electrode mixture layer on an outer surface of both sides of the collector, nothing mentions the layer thickness, and nothing mentions that each of two or more unit electrodes have a respective electrode mixture layer on an outer surface of both sides of each unit electrode. ”.
In response to the argument that Nishimura does not teach the material-limiting technical characteristics of metal felt and instead teaches a metal coating on a polymer nonwoven fabric, the Office contends that the teachings of Nishimura is not limited to a metal coating on a polymer nonwoven fabric.  As stated in para. [0037] and [0054] of Nishimura, “a three-dimensional network metal porous body used as a current collector is a metal-resin complex porous body or a metal porous body” and “a three-dimensional network metal porous body for a current collector of the positive electrode comprising aluminum, and a three-dimensional network metal porous body for a current collector of the negative electrode comprising copper”.  Therefore, one of ordinary skill in the art would have been able to apply the teachings of Nishimura to modify the Kitazawa metallic nonwoven fabric to include a metal that is aluminum or copper.  
In response to applicant's arguments against the Son, Luo, Harada references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  With respect to the Son reference, Kitazawa already teaches metal fibers for use in current collectors.  So, one of ordinary skill in the art would have recognized that the Son metal fibers would also be suitable for use in the Kitazawa current collector.  With respect to the Luo reference, the Office takes the position that although Luo does not teach a metal felt current collector, nothing in Luo teaches away from using the slurry with a metallic nonwoven fabric.  With respect to the Harada reference, Harada et al discloses in para. [0013], “the nickel slurry was applied to both faces of … a nickel plated steel plate”.  So, one of ordinary skill in the art would have recognized that the nickel slurry corresponds to the electrode mixture layer and the nickel plated steel plate corresponds to the unit current collector.  Therefore, Harada does teach an electrode mixture layer on an outer surface of both sides of the respective unit current collector.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY S CHUO whose telephone number is (571)272-0717.  The examiner can normally be reached on Monday - Friday, 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula C Tavares-Crockett can be reached on 571-272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/T.S.C/Examiner, Art Unit 1729   

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729